                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

KEVIN D. BRAZIER,                                         )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )          No. 2:19-cv-00563-JPH-DLP
                                                          )
ROGERS, et al.                                            )
                                                          )
                                Defendants.               )

                                    Order Screening the Complaint,
                                      Dismissing Deficient Claims,
                                    and Directing Service of Process

        Plaintiff Kevin Brazier, an inmate at the Wabash Valley Correctional Facility (Wabash

Valley), brings this action pursuant to 42 U.S.C. § 1983, alleging that his First, Eighth, and

Fourteenth Amendment rights were violated by the defendants’ retaliation, excessive force, and

discrimination. Because Mr. Brazier is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court

has an obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the

defendants.

                                             I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). Pro se

complaints such as the one filed by the plaintiff are construed liberally and held to “a less stringent

standard than pleadings drafted by lawyers.” Cesal, 851 F.3d at 720.



                                                      1
                                          II. The Complaint

        Mr. Brazier filed a complaint on November 22, 2019, naming the following defendants:

(1) Officer Rogers; (2) Officer Ivy; (3) Officer Goodman; (4) Officer Scott; and (5) Warden R.

Brown. The Court construes the complaint as naming the defendants in their individual capacities.

Mr. Brazier seeks compensatory and punitive damages.

        On August 22, 2019, Mr. Brazier was on the fourth day of a hunger strike protesting

Wabash Valley’s commissary policies. After refusing his twelfth consecutive meal, Mr. Brazier

was allegedly placed in a holding cell and pepper sprayed. He was then escorted back to his cell

by Officer Ivy and Officer Goodman.

        Once Mr. Brazier was secured inside his cell, he held open his cuff port and asked the

officers standing outside why he had been pepper sprayed. Officer Rogers became annoyed by

these questions and allegedly tried to shut the cuff port on Mr. Brazier’s hands. He told Mr. Brazier,

“You not going to move your hands? You better move them or I’ll break them.” Officer Rogers,

joined by Officer Ivy and Officer Goodman, allegedly began slamming the cuff port on Mr.

Brazier’s hands and arm. Although Officer Scott did not participate in this conduct directly, he

allegedly stood by and watched without attempting to intervene.

        Warden Brown was not present during this incident, but he allegedly knew that Officer

Rogers, Officer Ivy, and Officer Goodman were known for excessive force and did not move them

to a different location within the facility.

                                               III. Discussion

        This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

and must show that the alleged deprivation was committed by a person acting under color of state



                                                     2
law. West v. Atkins, 487 U.S. 42, 48 (1988). “[T]he first step in any [§ 1983] claim is to identify

the specific constitutional right infringed.” Albright v. Oliver, 510 U.S. 266, 271 (1994).

        The Eighth Amendment protects prisoners from excessive physical force amounting to

cruel and unusual punishment. Wilkins v. Gaddy, 559 U.S. 34 (2010). The “core judicial inquiry”

in excessive force claims is “whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Id. at 37. An officer may be liable under

§ 1983 for failing to take reasonable steps to stop the use of excessive force by fellow officers.

Sanchez v. City of Chicago, 700 F.3d 919, 926 (7th Cir. 2012). A warden may be liable under

§ 1983 if he is aware that the prisoner is at a substantial risk of serious harm and acts with deliberate

indifference to that risk. Santiago v. Walls, 599 F.3d 749, 458 (7th Cir. 2010).

        Based on the screening standards set forth above, Mr. Brazier’s excessive force claims

shall proceed against Officer Rogers, Officer Ivy, Officer Goodman, and Officer Scott. His

deliberate indifference claim shall proceed against Warden Brown

        Although Mr. Brazier alleges that he was placed in a holding cell and pepper sprayed in

retaliation for his non-violent protest, his retaliation claims are dismissed because he does not

allege that any of the defendants participated in this conduct. If Mr. Brazier wishes to proceed on

his retaliation claims, he will have to identify the individuals who directly participated in the

alleged retaliatory conduct. His discrimination claims are dismissed because he does not allege

that he was discriminated against based on his membership in a protected class. See Herro v. City

of Milwaukee, 44 F.3d 550, 552 (7th Cir. 1995).

        This summary of claims includes all the viable claims identified by the Court. All other

claims are dismissed. If Mr. Brazier believes that additional claims were alleged in the complaint,

but not identified by the Court, he shall have through March 6, 2020, to identify those claims.



                                                   3
                             IV. Summary and Service of Process

       Mr. Brazier’s Eighth Amendment excessive force claims shall proceed against Officer

Rogers, Officer Ivy, Officer Goodman, and Officer Scott. His Eighth Amendment deliberate

indifference claim shall proceed against Warden Brown. All other claims are dismissed.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Officer Rogers, Officer Ivy, Officer Goodman, Officer Scott, and Warden Brown in the manner

specified by Rule 4(d). Process shall consist of the complaint, dkt. [1], applicable forms (Notice

of Lawsuit and Request for Waiver of Service of Summons and Waiver of service of Summons),

and this Entry.

       The clerk is directed to terminate “Wabash Valley Corr. Fac.” from the docket.

SO ORDERED.

Date: 2/6/2020




Distribution:

KEVIN D. BRAZIER
228965
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Electronic Service to the following defendants:

       Officer Rogers (at Wabash Valley Correctional Facility)
       Officer Ivy (at Wabash Valley Correctional Facility)
       Officer Goodman (at Wabash Valley Correctional Facility)
       Officer Scott (at Wabash Valley Correctional Facility)
       Warden R. Brown (at Wabash Valley Correctional Facility)

                                                  4
